Citation Nr: 0832241	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently rated as zero percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and D. T. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1971.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that in pertinent part denied an increased rating 
for residuals of left ankle fracture, rated noncompensably.

In December 2006, the Board adjudicated other issues on 
appeal, but remanded the remaining issue for additional 
development.  Unfortunately, another remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to evidence of increased severity of the disease, 
in December 2006, the Board remanded the case to afford the 
veteran a fresh VA compensation examination.  The veteran 
failed to report for that examination.  

The claims file reflects that a VA examination was scheduled 
for May 23, 2007.  The claims file contains a copy of the VA 
notice letter sent to the veteran that informs him of the 
examination's location, date, and time.  Inexplicably, the VA 
notice letter bears a date of issuance of "06/06/07."

Assuming that June 6, 2007, is the correct date of issuance, 
the veteran could not possibly have received this notice in 
time to report for the examination.  

Also of concern are the flawed notices informing the veteran 
of the consequences for failure to report for this 
examination.  In March 2007 and again in May 2007, VA's 
Appeals Management Center (AMC) in Washington, D.C. notified 
the veteran that if he failed to report for this examination 
without good cause, "the claim shall be rated based on the 
evidence of record."  In sharp contrast to the notice 
letter, the governing regulation is clear in that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2007).  

Because of the flawed notice provided the veteran concerning 
the date and time of his examination and of the consequences 
for failure to report for the examination, the case must be 
remanded to offer the veteran correct, timely notice and an 
appropriate VA compensation examination.  To do otherwise 
could result in unfair prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the file and 
ensure that all notification necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
notice that includes an explanation as to 
the information or evidence needed to 
establish a disability rating as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The claims file 
must include documentation that there has 
been compliance with VA's duties to 
notify and assist a claimant with respect 
to the issue on appeal.

2.  After the development requested above 
has been completed, the AMC/RO should 
make arrangements for the veteran to be 
afforded an orthopedic examination by a 
medical doctor.  The claims file should 
be made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit all left ankle-
related symptoms from the veteran and 
examine the left ankle to determine the 
nature and severity of the service-
connected left ankle disability.  The 
physician should note any limitation of 
motion due to pain on use including 
during flare-ups and determine whether 
the joint exhibits weakened movement, 
excess fatigability, or incoordination.  

III.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should review the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  

No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to report for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




